Citation Nr: 0314387	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
November 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO decision, which denied service 
connection for a post-traumatic psychiatric disorder, claimed 
as secondary to a service-connected low back disorder.  

In January 2002, the Board remanded the case to the RO, in 
order for the RO to issue the veteran a Statement of the Case 
(SOC) regarding the instant claim.  Later in January 2002, 
the RO issued an SOC, and the veteran perfected his appeal to 
the Board with the filing of a VA Form 9 in March 2002.  The 
case is now before the Board for further appellate 
consideration.  

The Board notes that, in January 2002, it considered two 
other issues on appeal (they were remanded to the RO).  As 
the RO subsequently granted one issue (earlier effective date 
for a total disability rating for compensation based on 
individual unemployability) and the veteran withdrew the 
other issue (increased rating for a low back disorder), these 
issues will not be addressed in this document.   



REMAND

In an April 2003 letter, the Board informed the veteran that 
it was undertaking additional development on the issue of 
service connection for a psychiatric disorder, claimed as 
secondary to his service-connected low back disorder.  Such 
development was undertaken pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  As part of its development of 
the case, the Board obtained medical records of the veteran 
from the Fort Worth VA Outpatient Clinic.  

Also in its April 2003 letter, the Board requested the 
veteran to furnish additional information and evidence 
regarding recent treatment for his psychiatric disorder.  He 
was given 30 days in which to provide the requested 
information.  The Board also informed the veteran that it had 
requested the Dallas VA Medical Center (VAMC) to schedule him 
for an examination.  

The veteran did not respond to the Board's April 2003 letter 
with any pertinent treatment records, but he did appear for a 
psychiatric examination in May 2003.  

In a very recent decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

In that regard, the Board calls the RO's attention to the 
fact that not all of the additional development undertaken by 
the Board was accomplished.  Specifically, the May 2003 VA 
examiner did not address the question regarding the etiology 
of the veteran's psychiatric disorder, as requested.  This 
omission should be corrected.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency must be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should refer the claims folder 
to the VA examiner who evaluated the 
veteran in May 2003.  The RO should 
request that the examiner furnish an 
opinion as to the likelihood that the 
veteran's currently present psychiatric 
disability either (a) is due to or the 
result of his service-connected low back 
disorder, or (b) has been aggravated by 
his service-connected low back disorder.  
Rationale for the opinion should be set 
forth in the examination report.  If the 
examiner deems that another examination is 
necessary in order to provide the opinion, 
then the veteran should be afforded a 
psychiatric examination.  

If the previous examiner is unavailable, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his currently present 
psychiatric disorder.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should identify 
all currently present psychiatric 
disability, and furnish an opinion as to 
the likelihood that such disability either 
(a) is due to or the result of the 
veteran's service-connected low back 
disorder, or (b) has been aggravated by 
his service-connected low back disorder.  
Rationale for the opinion should be set 
forth in the examination report.  

2.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claim.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

3.  Thereafter, in light of the action 
requested hereinbove, the RO should 
readjudicate the veteran's claim of 
service connection for a psychiatric 
disorder, claimed as secondary to a 
service-connected low back disorder.  If 
the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


